The opinion of the court was delivered by
Bennett, J.
This bill is founded upon a state of facts similar to those set forth in the case in favor of the same plaintiff against Lyman Mower, decided at the present term of this court, and is dependent upon the same principles.
The answer is full that the notes, received of Edson by the defendant, were received in exchange for other notes, and that the exchange was absolute, without condition, and without any trust resulting in any way for the benefit of Edson ; and that the estate has had the full.benefit of the notes given in exchange. The general principles, then, governing the case of Mower, must govern this, and there is no occasion to reiterate them.
It is, however, admitted, that, subsequent to the exchange, the defendant, for special reasons detailed in his answer, received from Edson two of the notes, which he had let him have, — viz. one *72against Russell, bearing date the 21st of May, 1838, for $155, and the other the note against Ammi White. The defendant says that he received these notes to collect for Edson, and that he has received the amount due on the Russell note, and $35 on the Ammi White note, but that White is poor and unable to pay the residue of it.
These moneys are now in the'hands of the defendant, and are held in trust for the benefit of the estate. The Chancellor decreed that the defendant refund only the amount, and interest, received upon the Russell note. Probably the amount received upon the White note was passed over through some inadvertence. Both sums evidently stand upon the same principle.
This Court, then, advise an alteration in the decree of the Chancellor in this, viz. by adding to the sum decreed to be paid by the Chancellor, the sum of thirty five dollars, received upon the White note and the interest on it since received, to be computed to the time of making the final decree, and that the defendant also be decreed to surrender up the Ammi White note to the orator by."a short day, to be fixed by the Chancellor, for the use and benefit of the estate ; and that the defendant pay the cpsts of this court; and the cause is remitted to the Chancellor to be proceeded with ac-' cordingly.